Order entered October 17, 2018




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-18-00759-CR

                              DARREIAN OWENS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F18-00300-H

                                          ORDER
       Before the Court is court reporter Crystal Jones’s October 16, 2018 second request for

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record filed on or before November 26, 2018.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE